Exhibit 23 – Consent of Independent Registered Public Accounting Firm Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Nos. 33-62738, 333-87667, and 333-115282on Forms S-8 of our report dated June 27, 2012, with respect to the financial statements and schedule of City Holding Company 401(k) Plan and Trust included in this Annual Report on Form 11-K for the year ended December 31, 2011. /s/ Dixon Hughes Goodman LLP Charleston, WV June 27, 2012
